Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 3 is acknowledged.
Applicant’s arguments, see page 6, filed 6 July 2022, with respect to the objection to Claim 7 have been fully considered and are persuasive.  The objection to Claim 7 has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 6 July 2022, with respect to the rejection(s) of claim 1 and its dependent claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2018053233 A (JP ‘233).
Applicant argues that the prior art reference KR ‘338 does not teach all of the limitations of Claim 1, as amended. Specifically, Applicant argues that KR ‘338 does not teach the use of Red Pigment 244. Applicant further argues that the prior art reference Kura teaches the use of Red Pigment 244 and Yellow Pigment 150, but is silent in regards to the specific range of weight percentage of these pigments. Kura teaches the concentration of the pigment in the total solid component is in the range of 5 to 80 wt% (Kura, paragraph 0232), but does not teach individual concentrations of the red and yellow pigments. Thus, Applicant’s argument that neither KR ‘338 nor Kura teach the specific pigments in the specified concentrations are considered persuasive and the previous rejection of Claim 1 is withdrawn. However, a new rejection is made in view of JP 2018053233 A (JP ‘233), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018053233 A (JP ‘233) in view of KR 2014-141338-A (Foreign Patent Document 1 of the Information Disclosure Statement dated 28 May 2020, hereby referred to as KR ‘338).
Regarding Claim 1, JP ‘233 discloses a red curable resin composition. The red curable resin composition comprises a colorant, a resin, a polymerizable compound, a polymerization initiator, and a solvent (JP ‘233, paragraph 0005 of the English translation). The colorant (A) contains a red pigment (P) and a pigment (Q) other than the red pigment (P) (paragraph 00102 of the English translation). As the red pigment (P), a red compound among compounds classified as pigments in the Color Index (such as Red 244) can be mentioned (paragraph 0098 of the English translation). The pigment (Q) may be a yellow pigment, such as C.I. Pigment Yellow 150 (paragraph 00104 of the English translation). The content of the red pigment (P) is preferably 10 wt% or more and 95 wt% or less of the total colorant content (paragraph 0099 of the English translation) and the content of the other pigment (Q) is 0.1 wt% or more and 95 wt% or less of the total colorant content (paragraph 00106 of the English translation). However, JP ‘233 is silent in regards to a rhodamine dye also being present. KR ‘338 teaches a color filter produced from a photosensitive resin composition. The photosensitive resin composition comprises a fluorescent material for emitting light of 550 to 660 nm wavelength, an acrylic binder resin, a photoinitiator, photopolymerizable monomers, colorants comprising pigments, and a solvent (KR ‘338, paragraph 0007 of the English translation). The fluorescent material, which emits light in the region of red light, can be a derivative of rhodamine (KR ‘338, paragraph 0017 of the English translation). The composition may include the fluorescent material (i.e. the rhodamine derivative) in an amount of 0.1 to 10 wt% (KR ‘338, paragraph 0007 of the English translation). JP ‘233 and KR ‘338 are analogous art because both references pertain to photosensitive coloring compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the rhodamine derivative, in the amount recited, taught by KR ‘338 in the composition disclosed by JP ‘233 because a color filter having a red fluorescence property can be realized, and a color filter having high luminance and color reproducibility can be obtained (see KR ‘338, paragraph 0015 of the English translation).
Regarding Claim 2, JP ‘233 discloses that the composition contains a resin in the amount of 7 to 75 wt% (paragraph 00126 of the English translation), a polymerizable compound in the amount of 4 to 65 wt% (paragraph 00132 of the English translation), a polymerization initiator in the amount of 0.1 to 40 parts by mass based on 100 parts by mass of the total amount of the resin and polymerizable compound (paragraph 00142 of the English translation), an antioxidant (i.e. an additive) in the amount of 0.01 to 20 wt% (paragraph 00159 of the English translation), a solvent in the amount of 50 to 95 wt% (paragraph 00172 of the English translation), and the colorant in the amount of 1 to 70 wt% (paragraph 00113 of the English translation).
Regarding Claim 6, JP ‘233 discloses that the resin may be acrylic resin (paragraph 00115 of the English translation), but does not disclose any of the specific resins recited in instant Claim 6. KR ’338 teaches that the acrylic binder resin is a copolymer of two ethylenically unsaturated monomers (paragraph 0020 of the English translation). KR ‘338 further discloses that suitable choices for the ethylenically unsaturated monomers used to make the acrylic binder resin include 2-dimethylaminoethyl methacrylate, 2-hydroxyethyl methacrylate, and cyclohexyl methacrylate (paragraph 0023 of the English translation). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the acrylic resin taught by KR ‘338 as the resin in the composition disclosed by JP ‘233 because acrylic resin provides excellent developability and crosslinking may be improved to obtain excellent surface smoothness (see KR ‘338, paragraph 0027 of the English translation).
Regarding Claim 8, JP ‘233 discloses that the polymerization initiator may be α, α-diethoxyacetophenone (paragraph 00136 of the English translation).
Regarding Claim 9, JP ‘233 discloses additives but is silent in regards to the presence of a silane coupling agent. KR ‘338 teaches that additives can be included in the photosensitive composition (paragraph 0058-0065 of the English translation). One such additive disclosed by KR ‘338 is a silane-based coupling agent comprising a vinyl group or (meth) acryloxy group (paragraph 0059 of the English translation). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the silane coupling agent taught by KR ‘338 in the composition disclosed by JP ‘233 because the presence of additives like a silane coupling agent can prevent spots upon application, improve leveling performance, and prevent generation of residue due to undeveloped material (see KR ‘338, paragraph 0059 of the English translation).
Regarding Claim 10, JP ‘233 discloses that propylene glycol monomethyl ether acetate (PGMEA) may be used as the solvent (paragraph 00161 of the English translation).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018053233 A (JP ‘233) in view of KR 2014-141338-A (Foreign Patent Document 1 of the Information Disclosure Statement dated 28 May 2020, hereby referred to as KR ‘338) as applied to Claim 1 above, and further in view of US 5851621 A (hereby referred to as Wolleb).
Regarding Claims 4-5, JP ‘233 is silent in regards to rhodamine. KR ‘338 teaches the use of a rhodamine compound in the photosensitive composition for the photoresist. However, KR ‘338 does not teach that the rhodamine compound is a rhodamine 640 derivative. Wolleb teaches an optical recording medium which comprises a recording layer (Wolleb, abstract). The recording layer comprises a dye, specifically a xanthene derivative dye according to Formula (I). Specifically, Example A36 shows a rhodamine derivative according to instant Claim 4, where R1-R4 are represented by chlorine atoms (see Wolleb, Column 44, Example A36). This compound has a peak absorbance wavelength of 596 nm (Wolleb, Column 44, Line 60). JP ‘233, KR ‘338, and Wolleb are analogous art because each reference pertains to photosensitive compositions containing dyes or colorants. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the rhodamine derivative taught by Wolleb in the composition disclosed by JP ‘233 (modified to include the teachings of KR ‘338) because the rhodamine derivative taught by Wolleb has high initial reflectivity in the wavelength region from 600 to 700 nm, has a high refractive index, has good light stability and has good solubility in polar solvents (see Wolleb, Column 2, Lines 1-11).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018053233 A (JP ‘233) in view of KR 2014-141338-A (Foreign Patent Document 1 of the Information Disclosure Statement dated 28 May 2020, hereby referred to as KR ‘338) as applied to Claim 2 above, and further in view of US 20120038996 A1 (hereby referred to as Kura).
Regarding Claim 7, JP ‘233, when modified to include the teachings of KR ‘338, discloses that the photosensitive composition comprising a photopolymerizable monomer. The photopolymerizable monomer may include a multifunctional acrylate or methacrylate compound (JP ‘233, paragraph 00127 of the English translation and KR ‘338, paragraph 0039 of the English translation). However, none of the compounds recited by instant claim 7 are disclosed in JP ‘233 or KR ‘338. Kura teaches ethylenically unsaturated monomers including styrene and acrylic acid derivatives (Kura, paragraph 0203). Specifically, Kura teaches ethyl acrylate, n-butyl acrylate, 2-ethylhexyl acrylate, methyl methacrylate, and lauryl methacrylate as suitable monomers (Kura, paragraph 0209). JP ‘233, KR ‘338, and Kura are analogous art because each reference pertains to photosensitive coloring compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the monomers taught by Kura in the composition disclosed by JP ‘233 (modified to include the teachings of KR ‘338) because these monomers are commonly used for free-radical photopolymerization (Kura, paragraph 0202-0203).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/26/2022